DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 remains rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 discloses “The manufacturing method according to claim 9, wherein…” (line 1; emphasis added). Claim 9 was previously canceled by the Applicant, and therefore it is impossible to know what the proper chain of dependency for claim 10 should be. As best understood, it appears that claim 10 should depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (WO 2017/095437 A1), in view of Block et al. (WO 2018/063294 A1).
Regarding claim 1, Dasgupta discloses a manufacturing method for a piezoelectric resonator (Title; Abstract), comprising: forming a first piezoelectric material layer (210: Aln) on a first substrate (200); and forming a second piezoelectric material layer (220: “multiple layers (e.g. at least one layer of GaN that is substantially discrete from at least one layer of InGanN in the multilayer structure)” or 230: AlN) on a surface (top, as viewed) of the first piezoelectric material layer facing away from the first substrate (fig. 2A; pg. 7, lines 13-33), forming a first electrode (272) on a surface (fig. 2C: top surface, as viewed) of the second piezoelectric material layer facing away from the first substrate (fig. 2C; pg. 9, lines 25-30); pressing the first electrode and a second substrate (interlayer dielectric, ILD, 280) together and peeling the first substrate (figs. 2D-2G; pg. 10, lines 8-18); and forming a second electrode (274) on a surface (fig. 2H: bottom surface, as viewed, by way of layer 210) of the first piezoelectric material layer facing away from (facing downward) the second substrate (figs. 2G-2H; pp. 11-12, lines 27-34 and 1-11), wherein the first piezoelectric material layer and the second piezoelectric material layer have a total thickness greater than or equal to 1.5 µm (pg. 7, lines 25-26: “layer 210 may have a thickness T2 of 0.05 to 1 micron”, i.e. 0.05 µm to 1 µm; pg. 8, lines 17-28: “layer 220 may have a thickness T3 of 0.05 to 2 microns”, i.e.  0.05 µm to 2.0 µm; and “the piezoelectric layer 230 may have a thickness T4 of 0.05 to 1 micron”, i.e. 0.05 µm to 1 µm). Therefore, based upon selection the maximum thickness of any two of the cited layers, the limitation is anticipated: 1 µm + 2 µm = 3 µm or 1 µm + 1 µm = 2 µm, both of which are greater than 1.5 µm.
Note: the first piezoelectric layer (210) is disclosed by Dasgupta as being an epitaxially formed piezoelectric layer, which is naturally expected to be a single crystal, i.e. monocrystalline, material layer. The second piezoelectric layer is cited as being either layer (220) or (230), both of which are broadly disclosed by Dasgupta, and both of which can likely be polycrystalline materials. Layer 220 is disclosed as being “a single graded layer including a change in material consistency (e.g., a least one layer of GaN that is substantially discrete from at least one layer of InGaN in the multilayer structure)”, which does not imply a monocrystalline structure, but instead a polycrystalline one. Further, layer 230 is disclosed as not being limited to being epitaxially grown, and is disclosed as being the same material as that disclosed in the instant invention for the polycrystalline layer. Respectfully, it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure (e.g. the layer is AlN, as in the instant disclosure), claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. As such, Block is used below to simply demonstrate that the same material can have the polycrystalline structure claimed.
Dasgupta, however, does not explicitly disclose that the first formed piezoelectric material layer is monocrystalline and that the second piezoelectric material layer is polycrystalline.
Block teaches that it is well known to perform a related manufacturing method for a piezoelectric resonator (Title; Abstract), comprising at least: forming a monocrystalline piezoelectric material layer (low temperature epitaxial, i.e. monocrystalline, AlN layer) on a first substrate (100, 110, 112); and forming a polycrystalline piezoelectric material layer (high temperature polycrystalline AlN layer) on a surface of the monocrystalline piezoelectric material layer facing away from the first substrate (Abstract; figs. 1-7; pg. 3, lines 1-23; pg. 6, lines 8-26; pg. 9, lines 4-27).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Dasgupta to incorporate the preferred crystalline configurations of the layers of piezoelectric material of Block. As noted above, Dasgupta explicitly recites that the first piezoelectric layer (210) is an epitaxially grown piezoelectric layer. PHOSITA would have realized that such a layer would naturally be expected to be a monocrystalline layer. The monocrystalline layer first deposited in Block is known to exhibit predictably desirable piezoelectric responses; however, it is difficult to form and is delicate. The polycrystalline cover layer of Block is known to be relatively easy to form, and is more robust than the monocrystalline layer. Accordingly, PHOSITA would have realized that forming the more resilient layer upon the less resilient one would predictably enhance the ruggedness of the formed product, thus decreasing manufacturing costs due to rework. To have simply substituted the known crystalline piezoelectric materials for the piezoelectric materials of Dasgupta would have been a routine matter based upon the generic method of Dasgupta, as currently claimed. That is, there is no indication that any surprising results would come from using the old materials of Block with the well-known method of Dasgupta.
Regarding claim 2, Dasgupta in view of Block teaches the method of claim 1 as detailed above, and Dasgupta further discloses that the step of forming a monocrystalline piezoelectric material layer on the first substrate comprises: performing an epitaxial growth of a monocrystalline aluminum nitride (210: AlN) on the first substrate being a monocrystalline substrate (Si) to form a monocrystalline AlN piezoelectric layer (pg. 6, lines 10-31; pg. 7, lines 23-28; pg. 8, lines 2-21), wherein a material (Si) of the monocrystalline substrate is different from a material of the monocrystalline AlN piezoelectric layer (pg. 4, lines 23-32).
Regarding claim 3, Dasgupta in view of Block teaches the method of claim 2 as detailed above, and Dasgupta further discloses that a material of the polycrystalline piezoelectric material layer is the same as a material of the monocrystalline piezoelectric material layer (At least layers 210, 230 and 250 are all disclosed as being selected from a group including AlN: pg. 6, lines 10-31; pg. 7, lines 23-28; pg. 8, lines 2-21).
Regarding claim 4, Dasgupta in view of Block teaches the method of claim 3 as detailed above, and Dasgupta further discloses that the step of forming a polycrystalline piezoelectric material layer on a surface of the monocrystalline piezoelectric material layer facing away from the first substrate comprises: depositing polycrystalline AlN on a surface of the monocrystalline AlN piezoelectric layer facing away from the first substrate to form a polycrystalline AlN piezoelectric layer (pg. 6, lines 10-31; pg. 7, lines 23-28; pg. 8, lines 2-21.
Regarding claim 5, Dasgupta in view of Block teaches the method of claim 2 as detailed above, and Dasgupta further discloses a material of the polycrystalline piezoelectric material layer (AlN) is different from a material of the monocrystalline piezoelectric material layer (GaN: pg. 7, lines 13-34).
Regarding claim 6, Dasgupta in view of Block teaches the method of claim 5 as detailed above, and Dasgupta further discloses that the step of forming a polycrystalline piezoelectric material layer on a surface of the monocrystalline piezoelectric material layer facing away from the first substrate comprises: depositing lead zirconium titanate piezoelectric ceramics (PZT) or polycrystalline zinc oxide (ZnO) or lithium tantalate (LiTaO3) or lithium niobate (LiNbO3) on a surface of the monocrystalline AlN piezoelectric layer facing away from the first substrate to form a PZT piezoelectric layer or a ZnO piezoelectric layer or a LiTaO3 piezoelectric layer or a LiNbO3 piezoelectric layer (depositing ZnO or PZT on AlN: pg. 3, lines 24-32).
Regarding claim 7, Dasgupta in view of Block teaches the method of claim 2 as detailed above, and Dasgupta further discloses that the monocrystalline AlN piezoelectric layer has a thickness less than 0.6 µm (0.05 µm is “less than 0.6 µm”: pg. 3, lines 5-7; pg. 8, lines 17-18).
Regarding claim 10, as best understood, Dasgupta in view of Block teaches the method of claim [1] as detailed above, and Dasgupta further discloses that at least one of the first electrode and the second electrode is made of one material or a combination of a plurality of materials selected from a group consisting of aluminum (Al), copper (Cu), silver (Ag), tungsten (W), platinum (Pt), titanium (Ti) and molybdenum (Mo) (tungsten or molybdenum: pg. 9, lines 30-31).
Regarding claim 17, Dasgupta in view of Block teaches the method of claim 3 as detailed above, and Dasgupta further discloses that the monocrystalline AIN piezoelectric layer has a thickness less than 0.6 µm (0.05 µm is “less than 0.6 µm”: pg. 3, lines 5-7; pg. 8, lines 17-18).
Regarding claim 18, Dasgupta in view of Block teaches the method of claim 4 as detailed above, and Dasgupta further discloses that the monocrystalline AlN piezoelectric layer has a thickness less than 0.6 µm (0.05 µm is “less than 0.6 µm”: pg. 3, lines 5-7; pg. 8, lines 17-18).
Regarding claim 19, Dasgupta in view of Block teaches the method of claim 5 as detailed above, and Dasgupta further discloses that the monocrystalline AlN piezoelectric layer has a thickness less than 0.6 µm (0.05 µm is “less than 0.6 µm”: pg. 3, lines 5-7; pg. 8, lines 17-18).
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant has asserted that layer (230) of Dasgupta cannot be construed as a polycrystalline layer and therefore cannot be shown to disclose the claimed thickness limitation. There are numerous problems with this argument. First, this argument represents a false dichotomy, and relies upon a piecemeal attack against the references. Though Dasgupta does not explicitly disclose the claim limitations of “monocrystalline” and “polycrystalline” layers, it does explicitly disclose the argued limitations of thickness, and it does so by employing the same materials as recited in the instant specification. Moreover, there is no apparent criticality to the materials of the claim in the first place: “The material of polycrystalline piezoelectric layer 12 and the material of monocrystalline piezoelectric material layer 11 may be the same or different. In one or more embodiments, the polycrystalline piezoelectric layer 12 may be made of polycrystalline AlN,” (instant specification: par. 0022; emphasis added). Further, Dasgupta discloses the same materials as Block, which is the reference actually relied upon to teach that the material layers can exhibit the preferred crystallinity. In Dasgupta, the material (AlN) of layer (230) is exactly the same as the material of the polycrystalline layer in the instant application (AlN). As such, it is quite reasonable to presume that it could be a polycrystalline layer in Dasgupta, as taught by Block. This presumption is further supported by the fact that Dasgupta discloses that the layer (230) does not need to be epitaxially grown. Further, and perhaps more importantly, Dasgupta is not relied upon to disclose the feature of the layer being polycrystalline, where instead Block has been shown to clearly teach that limitation, and to do so using the same material as that of Dasgupta and the instant disclosure, i.e. AlN. Finally, the Applicant has not demonstrated in the claims or in their arguments how the purported crystal structure, of the intended product, would affect or be affected by the statutorily recited claimed method. If the Applicant wishes to prove that their claimed method is an improvement upon the prior art methods, then they are encouraged to recite the method itself in a manner that differentiates it from the prior art; such as in the latter half of par. [0022] of the instant specification. As it stands, the limitations of monocrystalline and polycrystalline structure of the product, formed using the old method of Dasgupta are reasonably held to be obvious to PHOSITA, as detailed above. Accordingly, all of the limitations of the claims have been clearly shown to be taught by the prior art and the Applicants arguments are not compelling and have been answered herein.
Regarding the piecemeal argument that Block does not disclose the claimed thickness limitation, this is true, and Block is not relied upon for such a teaching. Thus, the argument is moot and is not compelling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Chitnis (US 7,982,363 B2) is held to be of particular relevance (Title; Abstract; fig. 10; col. 3, lines 7-27).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729